Title: To George Washington from Edmund Randolph, 15 September 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            German Town [Pa.] Sepr. 15. 1795.
          
          I have this moment received a letter from Colo. Pickering, dated yesterday, informing me, that it was your “desire, that the other copies of the ratification might also receive my signature, as secretary of state at the date of the ratification.” Altho’ for many reasons, this cannot be supposed to be a pleasant business to me; yet to shew to you, that by my resignation I never intended to embarrass the government, I have signed the two other copies.
          I shall this day, sir, send a letter to you by the mail; and shall follow it with another in greater detail on the whole of this subject. I have the honor to be sir with due respect yr mo. ob. serv.
          
            Edm: Randolph.
          
        